Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 10, 16, 17, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2005/0195897) in view of Edpalm et al. (US 2016/0277759).
Regarding claim 1, Cha discloses a method comprising: 
determining a spatial parameter associated with one or more frames of a plurality of frames of content (par. 62); 
determining a temporal parameter associated with the two or more frames of the plurality of frames of content (par. 62); 
determining a Group of Picture (GOP) size for a first group of frames of the plurality of frames of the content; and 
the first group of frames comprising the one or more frames and the two or more frames (pars. 62-68), 
encoding, based on the determined GOP size for the first group of frames of the content, the first group of frames of the content (fig. 8).

In the same field of endeavor, Edpalm discloses the GOP size being inversely proportional to the spatial parameter and the temporal parameter (par. 3).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Cha to include the teachings of Edpalm in order to allow high quality images (Edpalm, par. 3).
Regarding claim 6, see teachings of claim 1, Cha further discloses further comprising determining, based on the spatial parameter and the temporal parameter, a hierarchical structure associated with the GOP (fig. 6; pars. 25, 30, 47, 77).
Regarding claim 10, see teachings of claim 1, Edpalm further discloses wherein determining the spatial parameter comprises performing one or more pre-processing operations on the one or more frames of the content; and determining the temporal parameter comprises performing one or more pre-processing operations on the two or more frames of the content (par. 3).
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 17, Cha discloses a method comprising: determining a spatial parameter and a temporal parameter associated with one or more frames of a plurality of frames of media content; 
determining, based on the spatial parameter and the temporal parameter associated with the frames of the content, a Group of Picture (GOP) size for the frames of the content, the GOP size for the frames of the content being inversely proportional to 
Regarding claim 26, see teachings of claim 1, Cha and Edpalm further discloses wherein: determining the spatial parameter comprises determining an amount of high frequency information in the one or more frames of the content, and determining the temporal parameter comprises determining an amount of motion in the two or more frames of the content (Cha, par. 16; Edpalm, par. 3).
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claims 17 and 26.

Claim(s) 7-9, 11, 20-22, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha and Edpalm, and further in view of Banerjee et al. (US 10,116,970).
Regarding claim 7, see teachings of claim 1.  Although Cha further discloses comprising: determining, based on the spatial parameter and the temporal parameter, at least one GOP and at least one GOP size for the one or more frames of the media content; and encoding, based on the determined at least one GOP size for the one or more frames of the media content, the one or more frames of the media content (pars. 62-68), Cha and Edpalm does not explicitly disclose further comprising: determining at least one mini-GOP and at least one mini-GOP size for the one or more frames of the media content, wherein the mini-GOP comprises a portion of the GOP.
In the same field of endeavor, Banerjee discloses determining at least one mini-GOP and at least one mini-GOP size for the one or more frames of the media content, wherein the mini-GOP comprises a portion of the GOP (cols. 7-8).

Regarding claim 8, see teachings of claims 1 and 7.  Banerjee further discloses the GOP begins with an I-frame and ends at a frame immediately preceding another I-frame; and the at least one of the mini-GOP begins with a P-frame (cols. 7-8).
Regarding claim 9, see teachings of claims 1 and 7, Cha, Edpalm, and Banerjee further discloses wherein at least one of the GOP size and the mini-GOP size changes adaptively throughout an encoding process for the plurality of frames of content (Cha, pars. 25, 30, 47, 77; zzz, cols. 7-8).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claims 1, 7, 8.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claims 6, 7, and 9.
Regarding claim 21, see teachings of claim 17, Cha, Edpalm, and Banerjee further discloses further comprising: determining, based on the spatial complexity parameter and the temporal parameter associated with the frames of the content, a mini-GOP size for the frames of the content; encoding, based on the determined mini-GOP size for the frames of the content, the frames of the content; determining, based on the spatial complexity parameter and the temporal parameter associated with the other frames of the content, a mini-GOP size for the other frames of the content; and encoding, based on the determined mini-GOP size for the other frames of the content, the other frames 
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claims 6 and 9.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claims 11 and 26.

Claim(s) 3-5, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha and Edpalm, and further in view of Gokhale et al. (US 2019/0045195).
Regarding claim 3, see teachings of claim 1, Cha and Edpalm does not explicitly disclose wherein determining the spatial parameter comprises at least one of applying a Fast Discrete Cosine Transform (Fast DCT) to the one or more frames of the content or applying one or more filters to the one or more frames of the content.
In the same field of endeavor, Gokhale discloses wherein determining the spatial parameter comprises at least one of applying a Fast Discrete Cosine Transform (Fast DCT) to the one or more frames of the content or applying one or more filters to the one or more frames of the content (figs. 2A, 2B; pars. 70, 79).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Cha and Edpalm to include the teachings of Gokhale in order to improve speed (Gokhale, par. 48).
Regarding claim 4, see teachings of claims 1 and 3.  Gokhale further discloses wherein applying the one or more filters to the one or more frames of the content 
Regarding claim 5, see teachings of claim 1, Cha and Edpalm does not explicitly disclose wherein determining the temporal parameter complexity associated with the one or more frames of the media content comprises applying a Mean Co-Located Pixel Difference (MCPD) metric to the one or more frames of the content.
In the same field of endeavor, Gokhale discloses wherein determining the temporal parameter complexity associated with the one or more frames of the media content comprises applying a Mean Co-Located Pixel Difference (MCPD) metric to the one or more frames of the content. (pars. 138-139).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Cha and Edpalm to include the teachings of Gokhale in order to improve speed (Gokhale, par. 48).
Regarding claim 23, see teachings of claim 1, Cha does not explicitly disclose wherein: the spatial parameter is a spatial complexity, and the temporal parameter is a temporal complexity (ref 5195).
In the same field of endeavor, Gokhale discloses wherein: the spatial parameter is a spatial complexity, and the temporal parameter is a temporal complexity (pars. 44-49, 94, 95).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Cha to include the teachings of Gokhale in order to predict a single partition or mode with high confidence (Gokhale, par. 44).
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 23.

Claim(s) 12-15, 19, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha and Edpalm and Benerjee, and further in view of Gokhale et al. (US 2019/0045195)
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claims 1, and 3-5, 11.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claims 1, 7, and 8, 11.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claims 6, 7, 9, and 11.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claims 11, 9.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claims 3-5, and 12.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 23.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486